Citation Nr: 0017026	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-44 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to secondary service connection for a right 
thigh disorder.

2.  Entitlement to an increased rating for a left knee 
disorder, post-operative status, currently rated 30 percent 
disabling.   

3.  Entitlement to an increased rating for a right knee 
disorder, post-operative status, currently rated 20 percent 
disabling.

4.  Entitlement to an increased rating for a left ankle 
disorder, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to July 
1968.

The appeal as to the claims of entitlement to increased 
ratings for a left knee disorder, post-operative status, a 
right knee disorder, post-operative status, and a left ankle 
disorder, all arise from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, denying an increased disability rating 
from the 30 percent assigned for a left knee disorder, 
denying an increased disability rating from the 10 percent 
assigned for a right knee disorder, and granting service 
connection and a noncompensable rating for left ankle 
degenerative joint disease as secondary to service-connected 
disability of both knees. 

A hearing was held at the RO before an RO hearing officer in 
January 1997, a transcript of which is of record.  

The claim of entitlement to service connection for a right 
thigh disorder claimed as secondary to service-connected 
bilateral knee disorders arises from the May 1997 RO 
decision, in pertinent part, denying that claim as not well 
grounded.  

In a May 1997 hearing officer decision the rating for the 
left ankle disorder was raised to 10 percent disabling.  In 
an October 1997 RO decision, in pertinent part, an increased 
rating to 20 percent was assigned for the veteran's right 
knee disorder, post-operative status. 

In June 1999 the veteran had a second RO hearing.  In a 
November 1999 hearing officer's decision, various benefits 
not in issue in this appeal were granted.  The issues 
involved in the current appeal continued to be denied by the 
hearing officer.

The Board notes that the veteran resides in Canada and that 
his claims folder has been transferred between the Buffalo, 
New York RO and the White River Junction, Vermont RO 
commencing in mid 1997.  The claims folder reached the Board 
on transfer from the White River Junction, Vermont RO.   

In April 2000 the veteran testified at a Board hearing in 
Washington, D.C., before the undersigned Board member.  A 
transcript of the hearing is in the claims folder.  

The veteran's claims of entitlement to increased ratings for 
a left knee disorder, post-operative status, a right knee 
disorder, post-operative status, and a left ankle disorder, 
are all the subject of remand, below.  


FINDING OF FACT

The veteran's claim for secondary service connection for a 
right thigh disorder is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
secondary service connection for a right thigh disorder.  38 
U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused by 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

In submitted statements and in testimony at the veteran's 
hearings before hearing officers at the RO in January 1997 
and June 1999, and before the undersigned Board member in 
Washington, D.C., in April 2000, the veteran has contended 
that he has a right thigh disorder manifested by burning, 
numbness, and ripping or tearing sensations in the muscle.  
At the January 1997 hearing, the veteran testified that he 
had asked VA physicians about the numbness in his right 
thigh, and they had told him that it was a condition that was 
not uncommon when knee operations were performed, and that it 
was due to the surgery.  However, the Board has thoroughly 
reviewed the entire evidentiary record, and no medical 
evidence of any intrinsic right thigh pathology is contained 
within the claims folder.  Further, there is no medical 
evidence that any right thigh pathology was caused in any way 
by disorders of the veteran's knees.  

Because the veteran has not submitted a current medical 
diagnosis of a right thigh disorder, and because the veteran 
has not submitted cognizable (medical) evidence of a causal 
link between his service-connected knee disorders and such a 
right thigh disorder, and because there is no medical 
evidence that his service connected knee disorders aggravate 
any intrinsic thigh pathology, the veteran's claim of 
entitlement to service connection for a right thigh disorder 
on a secondary basis must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.310 (a); Allen, supra; 
Espiritu v. Derwinski, 2. Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  


ORDER

Secondary service connection for a right thigh disorder is 
denied as not well grounded.  


REMAND

The veteran claims entitlement to increased ratings for a 
left knee disorder, post-operative status, rated 30 percent 
disabling, a right knee disorder, post operative status, 
rated 20 percent disabling, and a left ankle disorder, rated 
10 percent disabling.  He claims entitlement to increased 
ratings for these disorders on both schedular and 
extraschedular bases.  

In service in November 1966 a right knee medial meniscectomy 
was performed.  In service in June 1968 left knee medial and 
lateral meniscectomies were performed.  The veteran has 
complained of increasing pain and instability of the knees 
since that time.  He is noted to wear a metal support brace 
for the left knee, but wears no brace for the right knee.  
The veteran has undergone no surgical procedure for his left 
ankle.  

The veteran contends in statements and testimony that his 
knee disorders are more severe than is reflected in the 
current ratings because of swelling, instability, pain, 
limitation of motion, giving-way, and periods of lost work 
due intermittent flare-ups of these disorders and medical 
treatments for these disorders.  He has reported that he is 
employed as an education administrator, and that this "desk 
job" requires primarily sedentary activities. The veteran 
also contends that his left ankle produces pain and 
intermittent flare-ups producing loss of functioning.

The claims folder contains multiple recent VA examinations of 
these appealed issues.  The knees underwent VA examinations 
in January 1998, November 1998, and July 1999.  X-rays of the 
knees were taken in November 1997 and January 1999, and two 
sets of MRI's of the knees were taken in January 1998.  The 
left ankle was examined in January 1998, November 1998, and 
September 1999, and X-rays of the ankle were taken in 
February 1997 and January 1999.  

While these examinations did document symptoms reported by 
the veteran and did provide a description of the medical 
findings, they failed to provide required findings as related 
to increased disability due to pain on undertaking motion, 
weakness, increased fatigability and incoordination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."   
DeLuca v. Brown,  8 Vet.App. 202 (1995).  Accordingly, the 
veteran's left and right knees, and his left ankle, must be 
re-examined to comply with 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.  

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicated that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating.  These distinct bases for disability ratings 
for the veteran's service-connected left and right knee 
disorders, as well as 38 C.F.R. §§ 4.40 and 4.45, and the 
Court's decision in DeLuca, supra, must be considered.

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee, 
right knee, and left ankle disorders 
since June 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected left knee, right knee, and left 
ankle disorders.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  

The examiner should ascertain the nature 
and extent of any arthritis in each joint 
(both knees and the left ankle), and 
should also note the presence or absence 
of subluxation and/or instability.  For 
the knees, if subluxation or instability 
is present, the examiner should state 
whether it is less than slight, slight, 
moderate, or severe in degree.  
Limitation of motion of the knee in both 
flexion and extension should be specified 
in degrees.  Limitation of motion of the 
ankle in both dorsiflexion and plantar 
flexion should be specified in degrees, 
and the examiner should specify if there 
is less than moderate, moderate, or 
marked limitation of motion of the ankle.
 
A full range of motion of the ankle is to 
20 degrees dorsiflexion and to 45 degrees 
plantar flexion; full range of motion of 
the knee is zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (1999).  

The examiner should also comment on the 
effects of each service-connected 
disorder upon the veteran's ordinary 
activity and how any pain impairs him 
functionally, particularly in the work-
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  The RO should then readjudicate the 
appealed increased rating claims.  For 
the knees, separate disability ratings 
for instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  Extraschedular 
ratings should be considered, per the 
veteran's request.  If the determinations 
remain to any extent adverse to the 
veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



